UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 24F-2 Annual Notice of Securities Sold Pursuant to Rule 24f-2 (Read instructions at end of Form before preparing Form) 1.Name and address of issuer: STARBOARD INVESTMENT TRUST POST OFFICE BOX 69 ROCKY MOUNT, NC27802-0069 2. The name of each series or class of securities for which this Form is filed:(If the Form is being filed for all series and classes of securities of the issuer, check the box but do not list series or classes.) [] FMX GROWTH ALLOCATION FUND FMX TOTAL RETURN FUND 3.Investment Company Act File Number:811-22298 Securities Act File Number:333-159484 4(a).Last day of fiscal year for which this Form is filed: 05/31/12 4(b). Check box if this Form is being filed late (i.e. more than 90 calendar days after the end of the issuer's fiscal year).(See Instruction A.2) [] Note:If Form is being filed late, interest must be paid on the registration fee due. 4(c).Check box if this is the last time issuer will be filing this Form. [] 5. Calculation of registration fee. (i) Aggregate sale price of securities sold during $ the fiscal year pursuant to Section 24(f): (ii) Aggregate price of securities redeemed or $ repurchased during the fiscal year: (iii) Aggregate price of securities redeemed or repurchased during any prior fiscal year ending no earlier than October 11, 1995 that were not previously used to reduce
